



































THE SIMPLY GOOD FOODS COMPANY
EXECUTIVE SEVERANCE COMPENSATION PLAN




(Effective July 23, 2018)














- 1 -



--------------------------------------------------------------------------------






THE SIMPLY GOOD FOODS COMPANY
EXECUTIVE SEVERANCE COMPENSATION PLAN


(July 23, 2018)




ARTICLE I
INTRODUCTION; ESTABLISHMENT OF PLAN


The Board of Directors of The Simply Good Foods Company (the “Company”) believes
that it is consistent with the Company’s and its Affiliates’ employment
practices and policies and in the best interests of the Company and its
shareholders to treat fairly its executive employees whose employment terminates
without cause and to establish up front the terms and conditions of an
executive’s separation from employment.


The Board further recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined below) or the
need to terminate members of senior managements exists. These possibilities, and
the uncertainty they create with executives, may be detrimental to the Company
and its shareholders if executives are distracted and/or leave the Company.


The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders.  The Board also believes that when a Change in Control is
perceived as imminent, or is occurring, the Board should be able to receive and
rely on disinterested service from executive employees regarding the best
interests of the Company and its shareholders without concern that the executive
employees might be distracted or concerned by their personal uncertainties and
risks created by the perception of an imminent or occurring Change in Control.


Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company and its Affiliates of the executive employees’ continued
employment and attention and dedication to duty, and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a termination of employment or a Change in Control.


In order to fulfill the above purposes, the Company hereby establishes a
severance compensation plan known as The Simply Good Foods Company Executive
Severance Compensation Plan (the “Plan”), effective as of the Effective Date, as
set forth in this document.


ARTICLE II
DEFINITIONS


2.1    Defined Terms. As used herein, the following words and phrases shall have
the following respective meanings unless the context clearly indicates
otherwise.


(a)     Affiliate.  Each of the following: (a) any subsidiary corporation
(within the meaning of Section 424 of the Code; (b) any parent corporation
(within the meaning of Section 424


- 2 -



--------------------------------------------------------------------------------




of the Code); (c) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Company or one of its
Affiliates; (d) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Plan Administrator.


(b)     Annual Performance-Based Short-Term Incentive Plan.  The regular annual
performance-based cash incentive plan, program or arrangement offered by the
Participant’s Employer, which, for purposes of clarity, excludes any special,
irregular, acquisition, or similar irregular bonus plan or program that may be
offered.


(c)    Base Salary. The Participant’s base salary in effect immediately
preceding the Date of Termination (determined without regard to any reduction in
Base Salary that if not cured would form the basis for a termination by the
Participant for Good Reason).


(d)     Board.  The Board of Directors of the Company.


(e)     Cause.  A good faith determination of the Plan Administrator of any of
the following: (1) commission of any act of fraud, gross negligence, theft,
embezzlement or larceny by Participant in the course of Participant’s employment
that, in the case of gross negligence, has an adverse effect on the business of
the Company or any of its Affiliates; (ii) willful material misrepresentation at
any time by Participant to the Chief Executive Officer or the Board or the board
of directors of the Participant’s Employer; (iii) Participant’s willful failure
or refusal to comply with any of Participant’s material obligations under this
Plan or with any Restrictive Covenants or to comply with a reasonable and lawful
instruction of the Chief Executive Officer or of the Board or the board of
directors of Participant’s Employer; (iv) engagement by Participant in any
conduct or the commission by Participant of any act that is, in the reasonable
opinion of the Board, materially injurious or detrimental to the substantial
interest of the Company or any of its Affiliates; (v) Participant’s indictment
for any felony, whether of the United States or any state thereof or any similar
foreign law to which Participant may be subject; (vi) any willful failure by
Participant to comply with Company policies regarding insider trading; or (vii)
any failure substantially to comply with any written rules, regulations,
policies or procedures of the Company or the Employer furnished to Participant
that, if not complied with, could reasonably be expected to have a material
adverse effect on the business of the Company or any of its Affiliates.
Notwithstanding the foregoing, Participant shall not be deemed to have been
terminated for Cause unless and until there has been delivered to Participant
(i) a letter from the Plan Administrator finding that Participant has engaged in
the conduct set forth in any of the preceding clauses and specifying the
particulars thereof in detail and (ii) a copy of a resolution duly adopted by
the affirmative vote of the majority of the members of the Plan Administrator at
a meeting of the Plan Administrator called and held for such purpose or such
other appropriate written consent (after five (5) business days’ notice to
Participant and an opportunity for Participant, together with the Participant’s
counsel, to be heard before the Plan Administrator), finding that Participant
has engaged in such conduct and specifying the particulars thereof in reasonable
detail.




- 3 -



--------------------------------------------------------------------------------




(f)     Change in Control.   The earliest of the following events:


(i)     any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, the Investor, any trustee or other fiduciary holding securities under
any employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of common stock of the Company (“Common Stock”)),
becoming the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities;
    
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in paragraph (i), (iii), or (iv) of
this Section or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;


(iii)    a reorganization, merger or consolidation of the Company with any other
corporation, other than (i) a reorganization, merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a reorganization, merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than those covered by the exceptions in Section 2.1(f)(i)) acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities; or


(iv)    a complete liquidation or dissolution of the Company or the consummation
of a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a Person or Persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company immediately prior to the time of
the sale.


(g)     Code.  The Internal Revenue Code of 1986, as amended from time to time.


(h)     Company.  The Simply Good Foods Company and any successor to such
entity.


(i)     Date of Termination.  The date on which a Participant has a Separation
from Service from the Participant’s Employer.


- 4 -



--------------------------------------------------------------------------------






(j)     Disability.  Has the same meaning as for purposes of the Employer’s
permanent disability insurance policies which now or hereafter cover the
permanent disability of the relevant Participant or, in absence of such
policies, means the inability of Participant to work in a customary day-to-day
capacity for six (6) consecutive months or for six (6) months within a twelve
(12) month period, as determined by the Plan Administrator. In the event of any
dispute as to whether Participant has incurred a Disability, Participant shall
submit to a physical examination by a licensed physician selected by the Plan
Administrator, whose opinion shall be final and binding.


(k)     Effective Date.  July 23, 2018.


(l)     Eligible Employee.  Any individual that is employed in the United States
of America by either the Company or a Related Entity that has a title of Vice
President or above, or that has otherwise been designated as an Eligible
Employee by the Plan Administrator pursuant to Section 3.1.


(m)     Employer. The Company or Related Entity that is the common law employer
of the Eligible Employee.


(n)    ERISA.  The Employee Retirement Income Security Act of 1974, as amended
from time to time.


(o)     Good Reason.  With respect to a Participant’s Separation from Service,
any of the following events or conditions which occur without the Participant’s
written consent, and which remain in effect after notice has been provided by
the Participant to the Employer of such event or condition and the expiration of
a 30 day cure period: (i) a material reduction in the Participant’s base
compensation or bonus opportunity under the Annual Performance-Based Short-Term
Incentive Plan; (ii) a material diminution in the Participant’s authority,
duties or responsibilities (provided that, for purposes of clarity, a material
adverse change in the Participant’s upward reporting structure, such as the
Participant reporting to a corporate officer or employee instead of reporting
directly to the Chief Executive Officer, shall not be taken into account in
determining whether a Participant’s authority, duties, or responsibilities have
been diminished except with regard to the Chief Financial Officer, General
Counsel and Vice President of Human Resources, in which case for such
individuals a material adverse change in reporting structure shall not
automatically result in a material diminution of the Participant’s authority,
duties or responsibilities but may be included as a factor in determining
whether the totality of the facts and circumstances reflect that such
Participant’s overall authority, duties and responsibilities have been
materially diminished; or (iii) a change of more than fifty (50) miles in the
geographic location at which Participant primarily performs his or her services;
or (v) any other action or inaction that constitutes a material breach by the
Company or the Employer of this Plan. The Participant’s notification to the Plan
Administrator must be in writing and must occur within a reasonable period of
time, not to exceed 30 days, following the Participant’s discovery of the
relevant event or condition.


(p)     Investor. Conyers Park Sponsor LLC.


(q)    Participant.  An Eligible Employee who becomes a Participant pursuant to
Section 3.1.


- 5 -



--------------------------------------------------------------------------------






(r)     Person. An individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a government or any branch, department, agency,
political subdivision or official thereof.


(s)    Plan.  The Simply Good Foods Company Executive Severance Compensation
Plan, as set forth in this document.


(t)     Plan Administrator.  The Compensation Committee of the Board.


(u)     Protected Change in Control. A Change in Control in which the
individuals who constitute the Board immediately before the transaction, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors immediately before the
Change in Control transaction or whose election or nomination for election was
previously so approved (excluding, in either case, any director designated by a
Person who has entered into an agreement with the Company to effect the Change
in Control or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board), cease for any reason to constitute at least a majority of the Board.


(v)    Related Entity. Any Affiliate that is treated as the same “service
recipient” or “employer” as the Company pursuant to Treasury Regulation Section
1.409A-1(h)(3).


(v)    Restrictive Covenants. Confidentiality, non-competition, non-solicit, and
similar covenants to which the Participant is bound as a result of any written
agreement between the Participant and the Company or its Affiliates.


(w)    Separation from Service.  A “separation from service” within the meaning
of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h).


(x)     Target Annual Bonus Amount.  The target bonus amount established for the
Participant under the Annual Performance-Based Short-Term Incentive Plan for the
fiscal year of the Employer in which the Date of Termination occurs.


(y)    Tier I Participant. Any Eligible Employee who reports directly to the
Company’s Chief Executive Officer (or any other Eligible Employee who has been
designated as Tier I Participant by the Plan Administrator in accordance with
Section 3.1) and has executed any participation forms required by Section 3.1,
below.


(z)    Tier II Participant. Any Eligible Employee who is not a Tier I
Participant and who has executed any participation forms required by Section
3.1, below.




- 6 -



--------------------------------------------------------------------------------




ARTICLE III
ELIGIBILITY


3.1     Participation.  Each Eligible Employee shall be a Participant in the
Plan, with Eligible Employees that meet the definition of Tier I Participant
participating as Tier I Participants and all other Eligible Employees
participating as Tier II Participants; provided, however, that (i) the Plan
Administrator may, in its discretion, designate any individual who would not
otherwise meet the definition of Eligible Employee as an Eligible Employee under
the Plan, (ii) the Plan Administrator may, in its discretion, designate an
Eligible Employee as a Tier I Participant or Tier II Participant even though the
Eligible Employee does not otherwise meet the definition thereof (provided,
however, that any adverse change to an existing Participant’s then-current
tiering shall not be effective unless the Participant consents in writing), and
(iii) any Eligible Employee who is subject to an existing agreement providing
for the payment of severance shall not become a Participant in this Plan until
the individual executes such participation forms as may be required by the
Company, including forms containing Restrictive Covenants. The Plan
Administrator shall notify each Eligible Employee of his or her right to
participate in the Plan, whether such individual is or will be a Tier I
Participant or Tier II Participant, and whether such individual is required to
execute participation forms to become a Plan Participant.


3.2     Duration of Participation.  Once an individual becomes a Participant in
the Plan, he or she shall continue to be a Participant in the Plan until the
soonest of (i) the date the Participant terminates employment in a manner not
entitling such Participant to payments or other benefits under the Plan, (ii)
the date on which the Participant and the Employer agree in writing that the
individual shall no longer be a Participant in the Plan, (iii) the date the Plan
is amended to terminate the individual’s participation in the Plan in accordance
with Section 8.2, below, or (iv) the second anniversary of a Change in Control.
 For purposes of clarity, once a Participant incurs a Separation from Service
entitling the Participant to benefits under Article IV below, such Participant
shall remain entitled to such payments or benefits until they have been paid to
the Participant in full.


ARTICLE IV
ENTITLEMENT TO BENEFITS


A Participant shall be entitled to separation benefits as set forth in Article V
below if the Participant incurs a Separation from Service from the Employer that
is (a) initiated by the Employer for any reason other than Cause, death, or
Disability, or (b) initiated by the Participant for Good Reason within 30 days
following the expiration of the cure period afforded the Employer to rectify the
condition giving rise to Good Reason (a “Qualifying Termination”). If the
Participant incurs a Separation from Service for any other reason, the
Participant shall not be entitled to any payments or benefits hereunder. An
individual who is not a Participant on his or her Date of Termination shall not
be entitled to any payments or benefits hereunder.


ARTICLE V
SEPARATION BENEFITS


5.1     Tier I Participants.  
(a)    Cash Severance. If a Tier I Participant incurs a Qualifying Termination,
then in addition to the accrued obligations to which the Participant is entitled
(such as accrued salary,


- 7 -



--------------------------------------------------------------------------------




expense reimbursements, vested employee benefits, etc.) the Tier I Participant
shall be entitled to cash severance, upon execution of the Release in accordance
with Section 5.3 and compliance with any Restrictive Covenants, equal to one and
one-half (1.5) times the sum of:
 
(A)     Participant’s Base Salary, plus
 
(B)     the Target Annual Bonus Amount, plus


(C)    an amount equal to the cost of COBRA coverage assuming the same benefits
(medical, dental, etc.) and same level (single, family, etc.) as in effect for
the Participant immediately prior to the Date of Termination (irrespective of
whether the Participant actually elects COBRA coverage).


Such amount shall be paid in eighteen (18) equal monthly installments, with
payment to begin within sixty (60) days after the Date of Termination provided
the Release required by Section 5.3 has been executed and has become effective
and irrevocable, and provided further that if such sixty (60) day period begins
in one calendar year and ends in a second calendar year, such payments shall be
made or shall commence in the second calendar year.


(b)    Double Trigger Equity Acceleration. If a Tier I Participant incurs a
Qualifying Termination on or within twelve (12) months following a Protected
Change in Control, then, contingent upon execution of the Release in accordance
with Section 5.3 and compliance with any Restrictive Covenants, the Participant
will be entitled to accelerated vesting of all Participant’s equity incentive
awards outstanding as of the consummation of such Protected Change in Control,
as follows: (a) any equity incentive award that vests solely upon the passage of
time shall become vested in full upon the Protected Change in Control, and (b)
any equity incentive award that vests in whole or in part based on metrics other
than the passage of time shall vest upon the Protected Change in Control based
on the greater of (I) target performance, but with vesting pro-rated based on
time elapsed from the date of grant through the date of the Protected Change in
Control measured against the duration of the original performance period, or
(II) actual performance through the date of the Protected Change in Control.
 
5.2    Tier II Participants.


(a)     Cash Severance. If a Tier II Participant incurs a Qualifying
Termination, then in addition to the accrued obligations to which the
Participant is entitled (such as accrued salary, expense reimbursements, vested
employee benefits, etc.) the Tier II Participant shall be entitled to cash
severance, upon execution of the Release in accordance with Section 5.3 and
compliance with any Restrictive Covenants, equal to one (1) times the sum of:
 
(A)     Participant’s Base Salary, plus
 
(B)     the Target Annual Bonus Amount, plus


(C)    an amount equal to the cost of COBRA coverage assuming the same benefits
(medical, dental, etc.) and same level (single, family, etc.) as in effect for
the


- 8 -



--------------------------------------------------------------------------------




Participant immediately prior to the Date of Termination (irrespective of
whether the Participant actually elects COBRA coverage).


Such amount shall be paid in twelve (12) equal monthly installments, with
payment to begin within sixty (60) days after the Date of Termination provided
the Release required by Section 5.3 has been executed and has become effective
and irrevocable, and provided further that if such sixty (60) day period begins
in one calendar year and ends in a second calendar year, such payments shall be
made or shall commence in the second calendar year.


(b)    Double Trigger Equity Acceleration. If a Tier II Participant incurs a
Qualifying Termination on or within twelve (12) months following a Protected
Change in Control, then, contingent upon execution of the Release in accordance
with Section 5.3 and compliance with any Restrictive Covenants, the Participant
will be entitled to accelerated vesting of all of Participant’s equity incentive
awards outstanding as of the consummation of such Protected Change in Control,
as follows: (a) any equity incentive award that vests solely upon the passage of
time shall become vested in full upon the Protected Change in Control, and (b)
any equity incentive award that vests in whole or in part based on metrics other
than the passage of time shall vest upon the Protected Change in Control based
on the greater of (I) target performance, but with vesting pro-rated based on
time elapsed from the date of grant through the date of the Protected Change in
Control measured against the duration of the original performance period, or
(II) actual performance through the date of the Protected Change in Control.


5.3    Release. As a condition precedent to the payment or provision of the
amounts or benefits due under the relevant sections of this Article V, the
Participant must execute a release in substantially the form attached hereto as
Exhibit A (the “Release") within forty-five (45) days following the Date of
Termination and not revoke such Release within the subsequent seven (7) day
revocation period (if applicable).


5.4    Board Resignation. As a condition precedent to the payment or provision
of the amounts or benefits due under this Article V, if applicable, the
Participant must tender his or her resignation from the Board and the board of
directors of any of the Company’s Affiliates, effective upon termination of
Participant’s employment with the Employer or such later date as may be approved
by the Company.


ARTICLE VI
SECTION 280G


6.1    Best Net After-Tax.  If it is determined that any payment or benefit
provided to or for the benefit of any Participant (a “ Payment”), whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise, would be subject to the excise tax imposed by Code section 4999 or
any interest or penalties with respect to such excise tax (such excise tax
together with any such interest and penalties, shall be referred to as the “
Excise Tax”), then a calculation shall first be made under which such payments
or benefits provided to the Participant are reduced to the extent necessary so
that no portion thereof shall be subject to the Excise Tax (the “ 4999 Limit ”).
 The Company shall then compare (a) Participant’s Net After-Tax Benefit (as
defined below) assuming application of the 4999 Limit with (b) Participant’s Net
After-Tax Benefit without application of the 4999 Limit.   In the event (a) is
greater than (b), Participant


- 9 -



--------------------------------------------------------------------------------




shall receive Payments solely up to the 4999 Limit.  In the event (b) is greater
than (a), then Participant shall be entitled to receive all such Payments, and
shall be solely liable for any and all Excise Tax related thereto.  “Net
After-Tax Benefit” shall mean the sum of (i) all payments that Participant
receives or is entitled to receive that are contingent on a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
section 280G(b)(2), less (ii) the amount of federal, state, local, employment,
and Excise Tax (if any) imposed with respect to such payments.  


6.2     Reduction of Payments.  In the event Payments must be reduced pursuant
to Section 6.1, the Participant may select the order of reduction; provided,
however, that none of the selected Payments may be “nonqualified deferred
compensation” subject to Code Section 409A.  In the event the Participant fails
to select an order in which Payments are to be reduced, or cannot select such an
order without selecting payments that would be “nonqualified deferred
compensation” subject to Code Section 409A, the Company shall (to the extent
feasible) reduce accelerated equity incentive vesting first (to the extent the
value of such accelerated vesting for 280G purposes is not determined pursuant
to Treasury Regulation Section 1.280G-1 Q&A 24(c)), followed by cash Payments
and in the order in which such payments would be made (with payments made
closest to the change in control being reduced first), followed by accelerated
equity incentive vesting (to the extent the value of such accelerated vesting is
determined pursuant to Treasury Regulation Section 1.280G-1 Q&A 24(c)), and
followed last by any other benefits to which the Participant may be entitled.  


6.3     Performance of Calculations. The calculations in Section 6.1 above shall
be made by a certified public accounting firm, executive compensation consulting
firm, or law firm designated by the Company in its sole and absolute discretion,
and may be determined using reasonable assumptions and approximations concerning
applicable taxes and relying on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The costs of
performing such calculations shall be borne exclusively by the Company.


ARTICLE VII
SUCCESSOR TO COMPANY


This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.  In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.  The
term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.


ARTICLE VIII
DURATION, AMENDMENT AND TERMINATION




- 10 -



--------------------------------------------------------------------------------




8.1     Duration.  Unless sooner terminated pursuant to Section 8.2, below, the
Plan shall continue in full force and effect until the date that is two years
following a Change in Control of the Company, and shall then automatically
terminate; provided, however, that all Participants who become entitled to any
payments hereunder shall continue to receive such payments notwithstanding any
termination of the Plan.


8.2     Amendment or Termination.  The Board may amend or terminate this Plan
for any reason prior to a Change in Control; provided, however, that no such
amendment or termination may adversely affect the rights of any Participant in
the Plan in any material way unless the Board secures such Participant’s written
consent.  In the event of a Change in Control, this Plan shall automatically
terminate as set forth in Section 8.1 but may not be amended or prematurely
terminated.


8.3     Procedure for Extension, Amendment or Termination.  Any amendment or
termination of this Plan by the Board in accordance with the foregoing shall be
made by action of the Board in accordance with the Company’s charter and by-laws
and applicable law.


ARTICLE IX
MISCELLANEOUS


9.1     Full Settlement.  Except as otherwise specifically provided herein, the
Company’s obligation to make the payments provided for under this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company or its Affiliates may have against a Participant or others.  In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment.  


9.2     Employment Status.  This Plan does not constitute a contract of
employment or impose on the Participant or the Employer any obligation for the
Participant to remain an employee or change the status of the Participant’s
employment or the policies of the Employer regarding termination of employment.


9.3     Named Fiduciary; Administration.  


(a)    Plan Administration. The Company is the named fiduciary of the Plan, and
shall administer the Plan, acting through its Compensation Committee, who shall
be the Plan Administrator.  The Plan Administrator shall have full and complete
discretionary authority to administer, construe, and interpret the Plan, to
decide all questions of eligibility, to determine the amount, manner and time of
payment, and to make all other determinations deemed necessary or advisable for
the Plan, which determinations (to the extent made in good faith) shall be final
and conclusive on all persons claiming payments or benefits hereunder.  The Plan
Administrator shall review and determine all claims for benefits under this
Plan.


(b)    Indemnification. The Company shall indemnify and hold harmless each
member of the Compensation Committee in the performance of his or her duties
under the Plan against any and all expenses and liabilities arising out of his
or her administrative functions or


- 11 -



--------------------------------------------------------------------------------




fiduciary responsibilities under the Plan, including any expenses and
liabilities that are caused by or result from an act or omission constituting
the negligence of such member in the performance of such functions or
responsibilities, but excluding expenses and liabilities that are caused by or
result from such member’s own gross negligence or willful misconduct. Expenses
against which such Compensation Committee member shall be indemnified shall
include, without limitation, the amounts of any settlement or judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.


9.4     Claim Procedure.  


(a)     Filing a Claim.  All claims and inquiries concerning benefits under the
Plan must be submitted to the Plan Administrator in writing.  The claimant may
submit written comments, documents, records or any other information relating to
the claim.  Furthermore, the claimant shall be provided, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits.  If an employee or former
employee makes a written request alleging a right to receive benefits under this
Plan or alleging a right to receive an adjustment in benefits being paid under
the Plan, the Company shall treat it as a claim for benefits.


(b)     Review of Claims; Claims Denial.  The Plan Administrator shall initially
deny or approve all claims for benefits under the Plan.  If any claim for
benefits is denied in whole or in part, the Plan Administrator shall notify the
claimant in writing of such denial and shall advise the claimant of his right to
a review thereof.  Such written notice shall set forth, in a manner calculated
to be understood by the claimant, specific reasons for such denial, specific
references to the Plan provisions on which such denial is based, a description
of any information or material necessary for the claimant to perfect his claim,
an explanation of why such material is necessary and an explanation of the
Plan’s review procedure, and the time limits applicable to such procedures.
 Furthermore, the notification shall include a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.  Such written notice shall be given to the
claimant within a reasonable period of time, which normally shall not exceed
ninety (90) days, after the claim is received by the Plan Administrator.


(c)     Appeals.  Any claimant or his duly authorized representative, whose
claim for benefits is denied in whole or in part, may appeal such denial by
submitting to the Plan Administrator a request for a review of the claim within
sixty (60) days after receiving written notice of such denial from the Plan
Administrator.  The Plan Administrator shall give the claimant upon request, and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim of the claimant, in preparing his
request for review.  The request for review must be in writing.  The request for
review shall set forth all of the grounds upon which it is based, all facts in
support thereof, and any other matters which the claimant deems pertinent.  The
Plan Administrator may require the claimant to submit such additional facts,
documents, or other materials as the Plan Administrator may deem necessary or
appropriate in making its review.


(d)     Review of Appeals.  The Plan Administrator shall act upon each request
for review within sixty (60) days after receipt thereof.  The review on appeal
shall consider all comments, documents, records and other information submitted
by the claimant relating to the claim without regard to whether this information
was submitted or considered in the initial benefit determination.


- 12 -



--------------------------------------------------------------------------------






(e)     Decision on Appeals.  The Plan Administrator shall give written notice
of its decision to the claimant.   If the Plan Administrator confirms the denial
of the application for benefits in whole or in part, such notice shall set
forth, in a manner calculated to be understood by the claimant, the specific
reasons for such denial, and specific references to the Plan provisions on which
the decision is based.  The notice shall also contain a statement that the
claimant is entitled to receive upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.  Information is relevant to a claim if it
was relied upon in making the benefit determination or was submitted, considered
or generated in the course of making the benefit determination, whether it was
relied upon or not.  The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502(a).  If the Plan Administrator
has not rendered a decision on a request for review within sixty (60) days after
receipt of the request for review, the claimant’s claim shall be deemed to have
been approved.  The Plan Administrator’s decision shall be final and not subject
to further review within the Company.  There are no voluntary appeals procedures
after appellate review by the Plan Administrator.


(f)     Determination of Time Periods.  If the day on which any of the foregoing
time periods is to end is a Saturday, Sunday or holiday recognized by the
Company, the period shall extend until the next following business day.


(g)    Disability Claims Procedure. Notwithstanding anything in this Section to
the contrary, in the event any claim or portion thereof under the Plan would be
required to be determined under the ERISA claims procedure for disability
claims, then such disability claims procedure shall apply to the relevant claim
or portion thereof in lieu of the claims procedure set forth above.


9.5     Unfunded Plan Status.   All payments pursuant to the Plan shall be made
from the general funds of the Company (or if so provided by the Company, the
relevant Employer) and no special or separate fund shall be established or other
segregation of assets made to assure payment.  No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company or any Affiliate as a result of participating in the Plan.
 Notwithstanding the foregoing, the Company or any Employer may (but shall not
be obligated to) create one or more grantor trusts, the assets of which are
subject to the claims of the Company’s or the Employer’s creditors, to assist in
accumulating funds to pay obligations under the Plan.


9.6     Section 409A.   


(a)    General. The payments and benefits provided hereunder are intended to be
exempt from or compliant with the requirements of Section 409A of the Code. 
Notwithstanding any provision of this Plan to the contrary, in the event that
the Company reasonably determines that any payments or benefits hereunder are
not either exempt from or compliant with the requirements of Section 409A of the
Code, the Company shall have the right to adopt such amendments to this Plan or
adopt such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that are
necessary or appropriate (i) to preserve the intended tax treatment of the
payments and benefits provided hereunder, to preserve the economic benefits with
respect to such payments and benefits, and/or (ii) to exempt such payments and
benefits


- 13 -



--------------------------------------------------------------------------------




from Section 409A of the Code or to comply with the requirements of Section 409A
of the Code and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 9.7 does not, and shall not be construed so
as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Participant for any failure to do so.


(b)     Exceptions to Apply. The Company shall apply the exceptions provided in
Treasury Regulation Section 1.409A-1(b)(4), Treasury Regulation Section
1.409A-1(b)(9) and all other applicable exceptions or provisions of Code Section
409A to the payments and benefits provided under this Plan so that, to the
maximum extent possible, (i) such payments and benefits are not deemed to be
“nonqualified deferred compensation” subject to Code Section 409A, and (ii) such
payments and benefits are not subject to the payment delay required by Section
9.7(c) below.  All payments and benefits provided under this Plan shall be
deemed to be separate payments (and any payments made in installments shall be
deemed a series of separate payments) for purposes of Code Section 409A.


(c)     Specified Employees. Notwithstanding anything to the contrary in this
Plan, no compensation or benefits that are “nonqualified deferred compensation”
subject to Code Section 409A shall be paid to a Participant during the 6-month
period following his or her Date of Termination to the extent that the Company
determines that the Participant is a “specified employee” as of the Date of
Termination and that that paying such amounts at the time or times indicated in
this Plan would be a prohibited distribution under Code Section
409A(a)(2)(B)(i).  If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Code Section 409A without being subject to such additional taxes, including as a
result of the Participant’s death), the Company shall pay to the Participant a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to the Participant during such 6-month period.


(d)     Taxable Reimbursements. To the extent that any payments or
reimbursements provided to the Participant are deemed to constitute
“nonqualified deferred compensation” subject to Code Section 409A, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the expense was incurred.  The amount of
any payments or expense reimbursements that constitute compensation in one year
shall not affect the amount of payments or expense reimbursements constituting
compensation that are eligible for payment or reimbursement in any subsequent
year, and the Participant’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.


9.7     Validity and Severability.  The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


9.8     Governing Law.  The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent pre-empted by Federal law.


- 14 -



--------------------------------------------------------------------------------






9.9    Dispute Resolution. Any controversy or claim under the Plan that has not
been resolved after exhaustion of the claims procedure set forth in Section 9.4
(a “Dispute”) shall be mediated between the disputing parties before any
proceeding shall be commenced. The parties to the Dispute shall use commercially
reasonable efforts to resolve such Dispute through negotiation between
individuals with the authority to settle the Dispute on behalf of the parties.
Through such authorized representatives, the parties shall attempt to reach a
resolution satisfactory to both parties, recognizing that their mutual interests
may not be aligned (and that each such party shall be entitled to reasonably
seek to promote such party’s own interests in such resolution). If the parties
to a Dispute do not resolve such Dispute within thirty (30) days of the first
negotiation between their authorized representatives, then upon written notice
by either party to the other, the Dispute shall be submitted to non-binding
mediation to be administered in Denver, Colorado, by JAMS or its successor (or
another mediator upon the mutual agreement of the parties). The mediator shall
be selected by the parties. Such mediation session shall take place within sixty
(60) days of the date of receipt of the written request for mediation. In the
event the parties are unable to resolve the Dispute through mediation, the
Dispute shall be settled by binding arbitration in the City and County of
Denver, Colorado in accordance with the rules of the American Arbitration
Association then applicable to employment-related disputes and any judgment upon
any award, which may include an award of damages, may be entered in the state or
federal court having jurisdiction over such award. The prevailing party in any
such action or proceeding shall be entitled to reasonable attorneys’ fees and
costs.


9.10    Notices. All notices and all other communications which are required to
be given under this Plan must be in writing and shall be deemed to have been
duly given when (i) personally delivered, (ii) mailed by United States
registered or certified mail postage prepaid, (iii) sent via a nationally
recognized overnight courier service, (iv) sent via facsimile to the recipient,
or (v) sent via e-mail to the recipient, in each case (A) if to the Company or
to the Plan Administrator, to the Company General Counsel at 1225 17th Street,
Suite 1000, Denver, CO 80202 (or to the Company’s then-current headquarters if
different than above), or to the General Counsel’s then-current e-mail or
facsimile, and (B) if to Employee, to the most recent contact information on
file with the Employer.


9.11    Payment Obligation May be Satisfied by Employer; Tax Withholding.  The
Company may satisfy any payment obligation under this Plan by having the
Employer of the relevant Participant make the payment due hereunder. All
payments made to Participants in accordance with the provisions of this Plan
shall be subject to applicable withholding of local, state, Federal and foreign
taxes, as determined in the sole discretion of the Company or the Employer
making such payment.


9.12    Clawback. As a condition of Participation in this Plan, each Participant
agrees to be bound by the provisions of any recoupment policy that the Company
may adopt from time to time that by its terms is applicable to the Participant,
or by any recoupment or “clawback” that is otherwise required by law or the
listing standards of any exchange on which the Company’s common stock is then
traded, including the “clawback” required by Section 954 of the Dodd-Frank Act.






- 15 -



--------------------------------------------------------------------------------






The Compensation Committee of the Board of Directors has adopted The Simply Good
Foods Company Executive Severance Compensation Plan on behalf of the Company on
this 23rd day of July, 2018.




THE SIMPLY GOOD FOODS COMPANY
Plan Sponsor




By:_________________________________
    
    Chair, Compensation Committee


- 16 -



--------------------------------------------------------------------------------








- 17 -



--------------------------------------------------------------------------------








EXHIBIT A
FORM OF RELEASE

***********************************
 
GENERAL RELEASE


AND COVENANT NOT TO SUE


 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:


 
____________________________ (the “Executive”), on his or her own behalf and on
behalf of his or her descendants, dependents, heirs, executors and
administrators and permitted assigns, past and present, in consideration for the
amounts payable and benefits to be provided to the undersigned under The Simply
Good Foods Company Executive Severance Compensation Plan (the “Severance Plan”)
sponsored by The Simply Good Foods Company (the “Company”), hereby agrees as
follows:


Executive, on behalf of Executive and Executive’s heirs, executors,
administrators, successors, and assigns, hereby irrevocably and unconditionally
releases, acquits, forever discharges, and covenants not to sue the Company or
its affiliated corporations and entities, including, but not limited to NCP-ATK
Holdings, Inc., Atkins Nutritionals Holdings, Inc., Atkins Nutritionals Holdings
II, Inc., Atkins Nutritionals, Inc., and their respective former and current
owners, stockholders, members, managers, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, parent
companies, divisions, subsidiaries, benefits administrators, investors, funds,
and affiliates (collectively the “Releasees”), for and from any and all claims,
causes of action, liabilities, and judgments of every type and description
whatsoever, known or unknown, including, but not limited to, any obligation or
claim arising under federal, state, or local laws, regulations, ordinances,
public policy, contract (express or implied, written or oral), tort, or common
law, including but not limited to, claims of wrongful discharge, defamation,
emotional distress, misrepresentation, and/or obligations arising out of the
Company’s or its subsidiaries’ employment policies or practices, employee
handbooks, and/or statements by any employee or agent of any Releasee (whether
oral or written), claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 701
et seq.; the Americans with Disabilities Act of 1991, 42 U.S.C. § 12101 et seq.;
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.;
the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Civil Rights Act of 1871, 42 U.S.C. § 1985; the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (“ADEA”); the
Workers Adjustment and Retraining Notification Act, 29 U.S.C.A. §§ 2101 et seq.;
the Immigration Reform and Control Act, 8 U.S.C. 1101 et seq.; the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq.; Section 806 of the Sarbanes-Oxley Act
of 2002, 18 U.S.C. § 1514A; and the Family and Medical Leave Act of 1993, 29
U.S.C. § 2601 et seq.; together with any amendments to the foregoing laws; and
any agreements between Executive and any of the Releasees, including


- 1 -



--------------------------------------------------------------------------------




any employment agreements (collectively the “Released Claims”), from the
beginning of time through the date on which Executive signs this Release.


Notwithstanding the foregoing, Executive does not release (i) rights to
indemnification under the articles of incorporation or bylaws of the Company or
any affiliate or subsidiary or under any agreement or insurance policy, (ii)
Executive’s rights to exercise any stock option grants held by Executive as of
the date hereof (subject to the terms thereof), (iii) vested benefits under all
employee benefit plans in accordance with their terms, or (iv) claims for which
releases are prohibited by law.


Executive represents and warrants that Executive has not filed or otherwise
initiated any legal action or administrative proceeding of any kind against any
of the Releasees and has no knowledge that (i) any such legal action or
administrative proceeding has been filed or otherwise initiated or (ii) is
contemplated or threatened by any other person or entity.


Executive represents and warrants that Executive has not assigned, transferred,
sold, or hypothecated any of the Released Claims. Executive shall indemnify and
hold harmless the Releasees from and against any liability or loss, and for any
cost, expense (including attorneys’ fees), judgment, or settlement, based on or
arising out of any breach of this Agreement by Executive; provided, however,
that nothing in this Agreement shall prohibit Executive from challenging the
validity of Executive’s release and waiver of claims under the ADEA or shall
impose any condition precedent, penalties or costs for doing so.


Executive represents and warrants that Executive has been paid and/or has
received all compensation, wages, bonuses, commissions, vacation time, and other
benefits to which Executive may be entitled from any of the Releasees up through
the date this Agreement is signed by Executive.


Executive represents and warrants that Executive has been granted all leave
(paid or unpaid) to which Executive was entitled under the state and/or federal
Family and Medical Leave Act and that Executive has not been discriminated or
retaliated against due to Executive’s exercise of rights, if any, under the
state and/or federal Family and Medical Leave Act. Executive further affirms
that Executive has no known workplace injuries or occupational diseases.


Executive represents and warrants that Executive has not divulged any
proprietary or confidential information of the Company or any of the other
Releasees other than as authorized in the scope of Executive’s employment.


Executive represents and warrants that Executive is not aware of any act,
failure to act, practice, policy, or activity of the Company or any of the other
Releasees that Executive knows (or should reasonably be expected to know) to be
or to have been unlawful.


- 2 -



--------------------------------------------------------------------------------




Executive understands and agrees that:


The payment(s) and benefits to Executive pursuant to the Severance Plan
constitute special benefits that the Company is providing in its discretion due
to Executive’s unique circumstances and that Executive is not otherwise entitled
to receive;


    No rights or claims are released or waived that might arise after Executive
signs this Agreement;


Executive is advised to consult with an attorney before signing this Agreement;


Executive has twenty-one (21) days from Executive’s receipt of this Agreement
within which to consider whether or not to sign it (such 21-day period, the
“Consideration Period”);


If Executive decides to sign this Agreement before the expiration of the
Consideration Period, which is solely Executive’s choice, Executive represents
that his decision is knowing and voluntary;


Executive agrees that any revisions made to this Agreement after it was
initially delivered to Executive were either not material or were requested by
Executive, and do not re-start the Consideration Period:


Executive has seven (7) days following Executive’s signature of this Agreement
to revoke the Agreement;


This Agreement shall not become effective or enforceable until immediately after
the revocation period of seven (7) days has expired without Executive exercising
Executive’s right to revoke this Agreement (the “Effective Date”); and


If, after signing, Executive chooses to revoke this Agreement, Executive must do
so by notifying the Company in writing. This written notice of revocation must
be delivered within the seven (7) day revocation period to the addresses
specified in the Severance Agreement, or such other address or addresses as the
Company shall have designated by notice in writing to Executive.


Each Releasee that is not a party to this Release is an express third party
beneficiary of this Release.


Executive acknowledges that, in order to provide a full and complete release
with respect to the Released Claims, Executive understands and agrees that this
Release is intended to include the Released Claims, if any, which Executive may
have and which Executive does not now know or suspect to exist in Executive’s
favor against the Releasees and that this Release extinguishes those claims.


 




- 3 -



--------------------------------------------------------------------------------




Any obligation of Executive hereunder shall be binding upon the heirs, legal
representatives, successors, assigns, executors, administrators, and trustees in
bankruptcy of Executive. This Release may be assigned by the Company and will
inure to the benefit of the Company’s successors and assigns.


Covenant Not to Sue. To the fullest extent permitted by law, Executive agrees
that (i) Executive will not institute or continue any claim, grievance, charge,
lawsuit, or action of any kind against any of the Releasees relating to any
matter released by this Release, including claims related to Executive’s
employment with the Company or termination of Executive’s employment with the
Company; and (ii) if Executive institutes or continues any form of legal action
against any of the Releasees in violation of this Release, Executive shall pay
all costs and expenses, including attorneys’ fees, incurred by the Releasee(s)
in defending against the legal action or in enforcing this Release. Executive
also hereby irrevocably and unconditionally waives and relinquishes any right to
seek or recover any monetary relief or other individual remedies for or on
account of any of the Released Claims whether for Executive or as a
representative or on behalf of others. Notwithstanding anything to the contrary
in this Agreement, Executive is not prohibited from filing a charge or complaint
with, or participating in any investigation by, any governmental agency.


Entire Release. This Release sets forth the entire understanding of the parties
with regard to the matters contemplated hereunder and supersedes all prior
agreements, covenants, arrangements, communications, representations or
warranties, whether oral or written, made by the parties or any officer,
employee or representative of the parties.


Interpretation. “Including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term. “Or” is used in the inclusive sense of “and/or”.


No Liability. Executive additionally understands and agrees that this Release is
not and shall not be construed to be an admission of liability of any kind on
the part of the Company or any of the other Releasees.


Amendment. This Release may be amended only by a written instrument signed by
the parties or their respective successors or assigns.


Governing Law. This Release and all amendments hereof and waivers and consents
hereunder shall be governed by the internal laws of the State of Colorado,
without regard to the conflicts of law principles thereof, except to the extent
preempted by federal law.


 












- 4 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Release to be executed, as of
the day and year first above written.


 






                            ____________________________________
                            Executive


 


ACCEPTED:
    
THE SIMPLY GOOD FOODS COMPANY
      
By: ________________________________
Name: ______________________________
Title: _______________________________     


- 5 -

